46 F.3d 1123
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David DALOIA, Petitioner-Appellant,v.J.T. HADDEN;  Federal Correctional Institution, Butner, NC;United States Parole Commission, Respondents-Appellees.
No. 94-6549.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 31, 1994.Decided Jan. 24, 1995.

David Daloia, Appellant Pro Se.  Linda Kaye Teal, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, NC, for Appellees.
Before MURNAGHAN, WILKINS, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 28 U.S.C. Sec. 2241 (1988) petition.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Daloia v. Hadden, No. CA-93-738-HC-H (E.D.N.C. Apr. 4, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.